Garland, J.,
delivered-the opinion of the court.
This action is brought to enforce the payment of a promissory note, drawn by Griffin, payable to the order of Cotton, who transferred it by endorsement to E. H. Flint & Co., and they to the plaintiffs. Judgment was given against E. H. Flint alone, who is the surviving partner of the late firm of E. H. Flint & Co., and he appealed. The note has been regularly protested, and notice given to the endorser. Our attention has been directed to the protest, and it is said the demand of payment is not sufficiently set forth in it, as the notary does not say he made the demand on the cashier in the banking-house. We think no one can read the protest without being satisfied the demand was there made. We must consider the appeal as one for delay, and, therefore, affirm the judgment, with five per cent, damages and costs.